Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the primary
reason for allowance is the inclusion of limitations: “the dispenser including a fluid shaft in a passageway and a valve member, the fluid shaft being arranged along a length of the passageway, the fluid shaft and valve member being adapted to release pressurized effervescent liquid upon urging of the valve member into an open position’, “the regulator and the dispenser body being configured as a unitary assembly that permits selective passage of pressurized effervescent liquid”, and “wherein the liquid dispenser is permanently affixed to the container and the container is non-refillable” in claim 1.
The closest prior arts are Maarten (NL 1032890), Burns (US PN 2,705,578), Mass (US PG PUB 2011/0210141), and Grill (US PN 5,443,186). None of the prior arts teach a fluid shaft and the valve member arranged along a passageway along with a unitary assembly for the regulator and the dispenser wherein the dispenser is permanently attached to the container via a crimp system. Furthermore, there is no motivation to modify the prior arts to arrive at the claimed invention. Therefore, claims 1- 15 are allowed over the prior arts.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL J PANCHOLI whose telephone number is (571)272-9324.  The examiner can normally be reached on Monday - Thursday (9 am - 7 pm).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Vishal Pancholi/Primary Examiner, Art Unit 3754